Citation Nr: 0726936	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
0 percent for status post laceration and repair, left long 
and ring fingers with residuals and scar.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in part, granted service 
connection for status post laceration and surgical repair, 
left long and ring fingers with residuals and scar at a 0 
percent disability rating, effective November 21, 2002 and 
denied service connection for a bilateral knee condition.

The Board notes that by way of a rating decision dated in 
October 2004, the RO granted entitlement to service 
connection for a left shoulder disability.  This is 
considered a full grant of the benefits sought as to this 
issue.  As such, the Board finds that this issue is no longer 
in appellate status and is not before the Board at this time.


FINDINGS OF FACT

1.  The service-connected disabilities involving the left 
long and ring fingers are not manifested by favorable 
ankylosis of these fingers. 

2.  The residual scars on the left long and ring fingers have 
numbness and sensitivity in the area adjacent to the 
amputated area.  .

3.  The veteran does not have a current right knee 
disability.

4.  The veteran does not have a current left knee disability.




CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for status 
post laceration and repair, left long and ring fingers with 
residuals and scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5223 (2002 and 2006).

2.  The criteria for a separate 10 percent disability rating 
for status post laceration and repair, left long and ring 
fingers with residuals and scar have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 
7804, 8515 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
8515 (2002). 

3.  The criteria for service connection for a right knee 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 

4.  The criteria for service connection for a left knee 
condition have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2003, the Agency of Original 
Jurisdiction (AOJ) informed the veteran of the medical and 
other evidence needed to substantiate his claims for service 
connection and increased ratings, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter also informed the 
veteran that if there were medical records that would support 
his claim he could complete the enclosed VA form or get the 
records himself and send them to VA.  This notice served to 
tell him to submit relevant records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal for a compensable rating for his 
service-connected status post laceration and repair, left 
long and ring fingers with residuals and scar, the veteran 
has established service connection, thus the first three 
elements of Dingess notice are satisfied.  In the present 
appeal for service connection for a bilateral knee disorder, 
the first three elements of Dingess notice are satisfied in 
the December 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claims are being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  While the 
Board is also granting a separate rating for neurological 
impairment of the scars, the effective date will be formally 
set when the RO issues a rating action implementing the 
Board's decision.  Again, the veteran is therefore not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, supra.

There was a timing deficiency with the December 2003 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

The veteran underwent VA examinations in July 2002, March 
2004 and September 2004.

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).


I.  Entitlement to an initial disability rating in excess of 
0 percent for status post laceration and repair, left long 
and ring fingers with residuals and scar.

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Factual Background

In July 2002 the veteran underwent a VA examination.  The 
examiner noted that in 1987 the veteran sustained a 
laceration of the tip of both the third and fourth fingers of 
his left hand while manipulating a howlitzer.  The 
lacerations were sutured and the lesions healed without 
complication except for a feeling of numbness at the terminal 
1cm of the distal phalanx.  Movement was not affected.  The 
tips were also more sensitive to exposure to cold.  The 
examiner stated that the residual effects seemed to indicate 
that there was an alteration in the light touch sensation as 
the veteran had lost a two-point light touch discrimination 
sensitivity in 1 cm of the distal palmar surface and had 
increased sensitivity especially to cold temperatures.  
However, his movement was not affected.  There was no heat, 
redness, tenderness or lack of stability.  The scars 
themselves measured 1cm in length on both hands and were not 
hypersensitive.  The diagnosis was status post laceration 
third and fourth fingers of left hand with surgical repair 
with residual loss of two-point discrimination both fingers 
and of increased sensitivity along with well healed scars.

In March 2004 the veteran underwent a VA examination.  The 
veteran reported having tingling and numbness constantly in 
the distal portions of his left third and fourth fingers.  He 
had no significant pain except when it got cold outside or 
when he hit the fingers.  His work was not affected by the 
condition.  On examination, the veteran had notable 
amputation of the distal third and fourth fingers on the 
left, reducing the size of his distal finger by approximately 
10 to 12%.  There was no limitation on the range of motion 
and there was full extension.  He had a slight clubbed 
appearance to his fingers on the left hand and what appeared 
to be a slight cyanosis of both hands.  There was numbness in 
the areas where there was a scar from the amputations.  The 
examiner concluded that the veteran had amputation of the 
distal phalanx on the left third and fourth digits.  The area 
appeared to have no limitation of motion.  Neurologic 
residuals included numbness in the area adjacent to the 
amputated area.  The scars in the area did not limit the 
range of motion and did not appear to have abnormal or 
pathologic characteristics.

In September 2004 the veteran again underwent a VA 
examination.  An examination of his left hand revealed his 
long finger with a c-shaped scar of the distal pulp with the 
absence of the distal most extent of the pulp and nail tip 
slightly thickened.  There was no discoloration.  The ring 
finger showed that the very tip of his finger with a small 
loss off of pulp of the tip.  There was a small callosity 
over this.  It was nontender to palpitation.  There was no 
evidence of sensory loss with the exception of directly over 
the callus of the ring finger.  The diagnosis was finger pulp 
avulsions of his ring and small fingers on his nondominant 
hand.  

Analysis

The veteran's service-connected status post laceration and 
repair, left long and ring fingers with residuals and scar is 
currently each rated 0 percent disabling pursuant to 
Diagnostic Code 5299-5223. 

During the pendency of this appeal, the criteria for 
evaluating the veteran's disability was revised.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Under the prior provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2002), a 10 percent evaluation was assigned for 
favorable ankylosis of the major or minor ring and little 
fingers, the middle and little fingers, or the middle and 
ring fingers.  Note (a) indicated that the rating under 
Diagnostic Code 5223 applied to favorable ankylosis or to 
limited motion which permitted flexion of the finger tips to 
within two inches (5.1 centimeters) of the transverse fold of 
the palm of the hand.  Limitation of motion of less than one 
inch (2.5 centimeters) was not considered disabling.

Under the revised provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2006), effective from August 26, 2002, a 10 
percent evaluation contemplates favorable ankylosis of the 
major or minor long and ring fingers, the long and little 
fingers, or the ring and little fingers. 

The Board finds that compensable ratings for the service-
connected status post laceration and repair, left long and 
ring fingers with residuals is not warranted.  In this case, 
there is simply no objective medical evidence of ankylosis of 
either the left long or ring finger that would warrant a 
compensable rating under either the former or current version 
of Diagnostic Code 5223.  The evidence clearly shows that 
there is no limitation of motion and there is no evidence of 
pain on motion of the fingers.  As there is no objective 
medical evidence of any functional loss due to flare-ups of 
pain, fatigability, pain on movement and weakness, a higher 
rating under the provisions of 38 C.F.R. §§ 4.44 and 4.45, 
and DeLuca v. Brown, supra, is not warranted.  Accordingly, 
this claim must be denied. 

VA must also consider whether the veteran's service connected 
scars of the left fingers warrant separate ratings for 
orthopedic and neurological or dermatologic impairment.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

The Board first addresses whether the veteran could be 
assigned a separate rating based on the surgical scars he has 
on his fingers.  

The schedular criteria by which scars are rated changed 
during the course of this appeal.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) (codified 
at 38 C.F.R. § 4.118 (2006)). 

Diagnostic Code 7805 instructs that scars may be rated on 
limitation of function of the part affected.  This Diagnostic 
Code is the same in the pre and post August 30, 2002 versions 
of the Rating Schedule. 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002 & 2006).  A higher evaluation under this 
Diagnostic Code is not warranted because the veteran's left 
finger scars have not resulted in limitation of function.

A higher evaluation is available under Diagnostic Code 7804, 
rating superficial scars which are painful on examination.  
However, the VA examinations noted well-healed scars which 
did not cause any symptoms except when it was cold or the 
veteran hit his fingers.  There were no findings of pain on 
objective examination.  In the absence of evidence of a scar 
which is painful on examination, entitlement to a compensable 
initial evaluation must be denied under this diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2006).

A compensable evaluation for scars is available under the 
revised version of Diagnostic Code 7802, which provides a 10 
percent evaluation for scars other than the head, face, or 
neck that are superficial and do not cause limited motion if 
the area or areas of the scars exceeds 144 square inches (929 
square cm).  The veteran's scars of the left fingers do not 
exceed 144 square inches.  Thus, the criteria for a separate 
compensable evaluation under this diagnostic code have not 
been met.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).

A compensable evaluation is available under the version of 
Diagnostic Code 7803 in effect prior to August 30, 2002, 
which provides a 10 percent evaluation for superficial scars 
which are poorly nourished with repeated ulceration.  
However, the March 2004 VA examination specifically indicated 
that there were no abnormal or pathologic characteristics.  
Therefore a compensable evaluation under this diagnostic code 
is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).

The revised version of Diagnostic Code 7803 allows a 10 
percent evaluation for unstable superficial scars, meaning 
there is frequent loss of covering of skin over the scar.  
However, again the March 2004 VA examiner noted that there 
was no abnormal or pathologic characteristics, thus, a 
compensable evaluation under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006). 

At the July 2002 VA examination, the examiner noted that 
there was an alteration in the light touch sensation as the 
veteran had lost a two-point light touch discrimination 
sensitivity in 1 cm of the distal palmar surface and had 
increased sensitivity especially to cold temperatures.  The 
March 2004 VA examiner stated that the veteran's neurologic 
residuals included numbness in the area adjacent to the 
amputated area as there was numbness in the areas where there 
was a scar from the amputations.  The September 2004 VA 
examiner noted that there was no evidence of sensory loss 
with the exception of directly over the callus of the ring 
finger.

These symptoms are analogous to a mild impairment of the 
median nerve, and a 10 percent disability evaluation is 
provided for mild incomplete paralysis under Diagnostic Code 
8515.  See 38 C.F.R. § 4.118, Diagnostic Code 7805; 4.124a, 
Diagnostic Code 8515.  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than that which occurs for a complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Incomplete paralysis 
of the median nerve which, for the minor hand, is mild 
warrants a 10 percent disability rating, which is moderate 
warrants a 20 percent disability rating, which is severe 
warrants a 40 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515. 

The findings of the VA examinations do not show that the left 
fingers scar residuals are analogous to, or approximate, a 
moderate incomplete paralysis, which would warrant a 20 
percent evaluation.  The only impairment noted was the 
increased sensitivity and numbness that would be analogous to 
a mild incomplete paralysis of the median nerve.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's status post laceration and repair, left long 
and ring fingers with residuals and scar have not required 
any, let alone frequent, periods of hospitalization since 
service.  Additionally, marked interference with employment 
has not been shown, nor has such interference has not been 
alleged.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 


II.  Entitlement to service connection for a right knee 
condition.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In December 1987 the veteran presented with right knee pain.  
The diagnosis was patellar femoral syndrome.

In January 1988 the veteran presented with a 2 year history 
of right knee problems which had become more symptomatic.  A 
radiological report revealed no bony injury, no dislocation 
and no soft tissue calcification.

In April 1995, the veteran presented with right knee pain as 
he struck his knee on metal while practicing a rollover 
drill.  No fractures were identified.

In January 1999 the veteran presented with complaints of his 
left knee locking up.  The treatment note indicated that the 
veteran's knee seemed to be hyperextended.  The diagnosis was 
retropatellar pain syndrome.

A report of medical history in November 2001 noted that the 
veteran had painful knees that had swollen in the past.  The 
veteran injured his right knee on metal in 1995 and the 
veteran also had sporadic locking up of his knees.  His knees 
would sporadically pop out of joint and it hurt for him to 
squat.  The veteran used knee braces to stabilize his knee.

In July 2002 the veteran underwent a VA examination.  The 
veteran reported that his knees had been "popping and 
cracking" for a long time.  He reported that sometimes his 
left knee locked and that it became swollen on one occasion.  
The veteran reported that the condition did not interfere 
with his posture or gait during marching or running.  X-rays 
of the bilateral knees were normal.  The examiner concluded 
that both knees were normal in outline and symmetric form and 
function.  There was no heat, redness or tenderness.  No 
effusion was detected.  There was no muscle atrophy and 
sensory perception was within normal limits.  Deep tendon 
reflexes were within normal limits.  The range of motion was 
full without restriction or pain.  The examiner concluded 
that there was no pathology to render a diagnosis.

Analysis

The veteran was treated on multiple occasions in service for 
right knee pain.  The element of an in-service injury is 
therefore satisfied. 

However, in this case, there is no competent evidence of a 
current right knee disability.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in July 2002, and there was 
no evidence of a right knee disability at that time, nor has 
there been evidence of a right knee disability since that 
time.  Specifically, the July 2002 VA examiner concluded that 
there was no pathology to render a diagnosis for the 
veteran's right knee.

The Board acknowledges that a report of medical history in 
November 2001 noted that the veteran had painful knees that 
have swollen in the past; however, the July 2002 VA examiner 
concluded that there were no objective findings to warrant a 
diagnosis of a right knee disability.  In short, the current 
medical evidence shows subjective complaints of knee pain not 
supported by objective pathology.  Pain in and of itself, 
without any underlying pathology, is not a disability for VA 
compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  Therefore, the Board finds 
that the veteran does not have a current right knee 
disability for VA compensation purposes.  As such, 
entitlement to service connection for a right knee disability 
is not warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Entitlement to service connection for a left knee 
condition.

Analysis

The factual background and analysis regarding the veteran's 
claim for entitlement to service connection for his left knee 
are primarily the same as that used to evaluate the veteran's 
claim for entitlement to service connection for his right 
knee.

The veteran was treated on multiple occasions in service for 
left knee pain.  The element of an in-service injury is 
therefore satisfied; however, in this case, there is no 
competent evidence of a current left knee disability.  

The veteran claimed entitlement to service connection in July 
2002, and there was no evidence of a left knee disability at 
that time, nor has there been evidence of a left knee 
disability since that time.  In fact, the July 2002 VA 
examiner concluded that there was no pathology to render a 
diagnosis for the veteran's left knee.

As mentioned above, the Board acknowledges that a report of 
medical history in November 2001 noted that the veteran had 
painful knees that have swollen in the past.  However, as 
explained previously, pain in and of itself, without any 
underlying pathology, is not a disability for VA compensation 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  Therefore, the Board finds that the veteran does 
not have a current left knee disability for VA compensation 
purposes.  As such, entitlement to service connection for a 
left knee disability is not warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


ORDER

Entitlement to an initial disability rating in excess of 0 
percent for status post laceration and repair, left long and 
ring fingers with residuals and scar is denied.

Entitlement to a separate 10 percent disability rating for 
neurological impairment for status post laceration and 
repair, left long and ring fingers with residuals and scar is 
granted.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


